

Exhibit 10.3
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is dated and entered into this
November 9, 2012 (the “Effective Date”), between Rexnord Corporation, a Delaware
corporation (the “Company”), and Praveen R. Jeyarajah (“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company and Executive entered into an offer letter dated April
19, 2010 (“Prior Agreement”); and
     WHEREAS, the Company and Executive desire to amend and fully restate the
Prior Agreement, and to continue Executive’s employment with the Company as its
Executive Vice President -- Corporate & Business Development, in accordance with
the terms hereof.
     NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. POSITION/DUTIES.
          (a) Executive shall serve as the Executive Vice President -- Corporate
& Business Development of the Company. As Executive Vice President -- Corporate
& Business Development of the Company, Executive shall have the general
responsibilities as principal business development officer of the Company as
well as other duties provided in the Company’s by-laws, and shall have such
other duties and responsibilities as the Board and/or the Chief Executive
Officer shall designate that are consistent with Executive’s position.
          (b) Executive shall use Executive’s best efforts to perform faithfully
and efficiently the duties and responsibilities assigned to Executive hereunder
and devote substantially all of Executive’s business time to the performance of
Executive’s duties with the Company; provided, the foregoing shall not prevent
Executive from (i) participating in charitable, civic, educational,
professional, community or industry affairs or, with prior approval of the
Board, serving on the board of directors or advisory boards of other companies
and (ii) managing Executive’s and Executive’s family’s personal investments, in
all events so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder or create a potential business
conflict or the appearance thereof. If at any time service on any board of
directors or advisory board would, in the good faith judgment of the Board,
conflict with Executive’s fiduciary duty to the Company or create any appearance
thereof, Executive shall, as soon as reasonably practicable considering any
fiduciary duty to the other such company, resign from such other board of
directors or advisory board after written notice of the conflict is received
from the Board.
          (c) Executive further agrees to serve without additional compensation
as an officer and director of any of the Company’s subsidiaries and agrees that
any amounts received from any such corporation may be offset against the amounts
due hereunder.
     2. TERM OF AGREEMENT. The Agreement is effective on the Effective Date and
the initial term shall end on the third anniversary of the Effective Date
(“Initial Term”). The term of this Agreement shall be automatically extended
thereafter for successive one (1) year periods unless, at least ninety (90) days
prior to the end of the Initial Term or the then current succeeding one (1)-year
extended term of this Agreement, the Company or Executive has notified the other
that the term hereunder shall terminate upon its expiration date. The Initial
Term, as it may be extended from year to year thereafter, is herein referred to
as the “Term.” The foregoing to the contrary notwithstanding, upon the
occurrence of a Change in Control (defined below), the Term shall be for a
period ending on the later of the last day of the Initial Term and the second
anniversary of the date of the occurrence of such Change in Control and shall be
subject to expiration upon notice by Executive or the Company to the other party
or to automatic successive additional one-year periods thereafter, as the case
may be, in the manner provided above. If Executive remains employed by the
Company beyond the expiration of the Term, he shall be an employee at-will;
except that any provisions identified as surviving shall continue. In all events
hereunder, Executive’s employment is subject to earlier termination pursuant to
Section 7 hereof, and upon such earlier termination the Term shall be deemed to
have ended.
     3. BASE SALARY. During the Term, the Company shall pay Executive a base
salary (the “Base Salary”) at an annual rate of $424,000, payable in accordance
with the regular payroll practices of the Company. Executive’s Base Salary shall
be subject to annual review by the Board (or a committee thereof) and may be
increased from time to time by the Board. The base salary as determined herein
from time to time shall constitute “Base Salary” for purposes of this Agreement.
     4. ANNUAL BONUS. During the Term, the Executive shall be eligible to
participate in the Company’s Management Incentive Plan and any successor annual
bonus plan. Executive shall have the opportunity to earn an annual target bonus,
measured against performance criteria to be determined by the Board (or a
committee thereof), of 50% of Base Salary and a maximum bonus opportunity as
defined in the Company’s Management Incentive Plan.
     5. Intentionally Omitted



--------------------------------------------------------------------------------



     6. EMPLOYEE BENEFITS. Commencing on the Effective Date:
          (a) BENEFIT PLANS AND ARRANGEMENTS. Executive shall be entitled to
participate in all employee benefit plans of the Company including, but not
limited to, equity, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives in accordance
with the terms of such plans and programs. Executive shall continue to be
entitled to executive benefits and arrangements in an amount and type no less
than as in effect on the Effective Date.
          (b) VACATION. Executive shall be entitled to annual paid vacation in
accordance with the Company’s policy applicable to senior executives, but in no
event less than four (4) weeks per year (as prorated for partial years of
employment).
          (c) BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of
appropriate documentation, Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy as approved by the Board for all
reasonable and necessary business expenses incurred in connection with the
performance of Executive’s duties hereunder.
          (d) CERTAIN AMENDMENTS. Nothing herein shall be construed to prevent
the Company from amending, altering, terminating or reducing any plans, benefits
or programs so long as Executive continues to receive compensation and benefits
consistent with Sections 4, 6(a) and 6(b).
     7. TERMINATION. Executive’s employment and the Term shall terminate on the
first of the following to occur:
          (a) DISABILITY. Upon written notice by the Company to Executive of
termination due to Disability, while Executive remains Disabled. For purposes of
this Agreement, “Disability” shall have the meaning defined under the Company’s
then-current long-term disability insurance plan in which Executive
participates. 
          (b) DEATH. Automatically on the date of death of Executive.
          (c) CAUSE. Immediately upon written notice by the Company to Executive
of a termination of Executive’s employment for Cause. “Cause” shall mean:
          (i) Executive’s willful and continued failure to perform substantially
his duties owed to the Company or its affiliates after a written demand for
substantial performance is delivered to him specifically identifying the nature
of such unacceptable performance and is not cured by Executive within a
reasonable period, not to exceed thirty (30) days;
          (ii) Executive is convicted of (or pleads guilty or no contest to) a
felony or any crime involving moral turpitude;
          (iii) Executive has engaged in conduct that constitutes gross
misconduct in the performance of his employment duties; or
          (iv) Executive breaches any representation, warranty or covenant under
Section 22.
An act or omission by Executive shall not be “willful” if conducted in good
faith and with Executive’s reasonable belief that such conduct is in the best
interests of the Company.
          (d) WITHOUT CAUSE. Upon written notice by the Company to Executive of
an involuntary termination of Executive’s employment other than for Cause (and
other than due to his Disability).
          (e) GOOD REASON. Upon written notice by Executive to the Company of a
voluntary termination of Executive’s employment, at any time during a Protection
Period (defined below), for Good Reason. “Good Reason” shall mean, without the
express written consent of Executive, the occurrence of any of the following
events:
          (i) Executive’s Base Salary or annual target bonus opportunity is
materially reduced;
          (ii) Executive’s duties or responsibilities are negatively and
materially changed in a manner inconsistent with Executive’s position (including
status, offices, titles, and reporting responsibilities) or authority; or
          (iii) The Company requires Executive’s principal office to be
relocated more than 50 miles from its location as of the date immediately
preceding the Change in Control.  
          Prior to any termination by Executive for “Good Reason” he shall
provide the Board not less than thirty (30) nor more than ninety (90) days’
notice, with specificity, of the grounds constituting Good Reason and an
opportunity within such notice period for the Company to cure such grounds. Such
notice shall be given within ninety (90) days following the initial existence of
such grounds constituting Good Reason for such notice and subsequent
termination, if not so cured above, to be effective.
(f) VOLUNTARY TERMINATION FOR ANY REASON (WITHOUT GOOD REASON DURING A
PROTECTION PERIOD). Upon at least thirty (30) days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment
(i) for any reason prior to or after a Protection Period or (ii) without Good
Reason during a Protection Period, in either case which the Company may, in its
sole discretion, make effective earlier than any termination date set forth in
such notice.
     8. CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to Executive shall be in lieu of any termination
or severance payments or benefits for which Executive may be eligible under any
of the



--------------------------------------------------------------------------------



plans, policies or programs of the Company or its affiliates. Except to the
extent otherwise provided in this Agreement, all benefits, including, without
limitation, stock option grants, restricted stock units grants and other awards
under the Company’s long-term incentive programs, shall be subject to the terms
and conditions of the plan or arrangement under which such benefits accrue, are
granted or are awarded. Upon termination of Executive’s employment, the
following amounts and benefits shall be due to Executive:
          (a) DEATH; DISABILITY. If Executive’s employment terminates due to
Executive’s death or Disability, then the Company shall pay or provide Executive
(or the legal representative of his estate in the case of his death) with:
          (i) (A) any accrued and unpaid Base Salary through the date of
termination and any accrued and unused vacation in accordance with Company
policy; and (B) reimbursement for any unreimbursed expenses, incurred and
documented in accordance with applicable Company policy, through the date of
termination (collectively, “Accrued Obligations”). Accrued Obligations payable
under clause (A) shall be payable within fifteen (15) days following the date of
termination, and under clause (B) shall be paid within fifteen (15) days after
Executive shall have provided the Company all required documentation therefor;
          (ii) Any unpaid bonus earned with respect to any fiscal year ending on
or preceding the date of termination, payable when bonuses are paid generally to
senior executives for such year;
          (iii) A pro-rated annual bonus for the fiscal year in which such
termination occurs, the amount of which shall be based on actual performance
under the applicable bonus plan (for this purpose determined at fiscal year end,
by treating Company financial performance goals for such fiscal year as the only
performance goals applicable to Executive and without any exercise of negative
discretion by the Committee) and the fraction the numerator of which is the
number of days elapsed during the performance year through the date of
termination and the denominator of which is 365, which pro-rated bonus shall be
paid when bonuses are paid generally to senior executives for such year
(“Pro-Rated Bonus”);
          (iv) Any disability insurance benefits, or life insurance proceeds, as
the case may be, as may be provided under the Company plans in which Executive
participates immediately prior to such termination; and
          (vii) All of Executive’s other unvested long-term incentive awards
granted to Executive through the date of termination, shall vest or be
forfeited, and any such vested awards granted as stock options shall be
exercisable, in accordance with the terms and conditions set forth in such
awards.
          (b) VOLUNTARY TERMINATION (INCLUDING VOLUNTARY TERMINATION WITHOUT
GOOD REASON DURING A PROTECTION PERIOD); INVOLUNTARY TERMINATION WITHOUT CAUSE
AT OR AFTER AGE 65; INVOLUNTARY TERMINATION FOR CAUSE.
          (i) If Executive’s employment should be terminated (i) by Executive
for any reason at any time other than during a Protection Period, or (ii) by
Executive without Good Reason during a Protection Period, then: (A) the Company
shall pay to Executive any Accrued Obligations in accordance with
Section 8(a)(i); (B) all unvested stock options, restricted stock units and
other unvested long-term incentive grants) shall be immediately forfeited and
cancelled; and (C) all vested stock options shall be exercisable as set forth in
the stock option award.  
          (ii) If Executive’s employment is terminated by the Company other than
for Cause and other than for Disability at or after Executives’ attainment of
age 65, (x) the Company shall pay to Executive any Accrued Obligations and
(y) Executive’s long-term incentive grants shall vest or be forfeited, and any
stock options shall be exercisable, as set forth in the applicable grant
agreement, but not less than ninety (90) days.
          (iii) If Executive’s employment is terminated by the Company for
Cause, the Company shall pay to Executive any Accrued Obligations, and all
vested and unvested stock options, restricted stock units and other vested and
unvested long-term incentive shall be immediately forfeited and cancelled.
          (c) TERMINATION WITHOUT CAUSE. If at any time (A) prior to Executive’s
attainment of age 65 and (B) other than during a Protection Period, Executive’s
employment by the Company is terminated by the Company other than for Cause (and
other than a termination for Disability), then the Company shall pay or provide
Executive with:
          (i) Executive’s Accrued Obligations, payable in accordance with
Section 8(a)(i);
          (ii) Any unpaid bonus earned with respect to any fiscal year ending on
or preceding the date of termination, payable when bonuses are paid generally to
senior executives for such year;
          (iii) A Pro-Rated Bonus;
          (iv) Severance payments in the aggregate amount equal to the sum of
(1) Executive’s then Base Salary plus (2) his annual target bonus, which amount
shall be payable to Executive in equal semi-monthly payroll installments over a
period of twelve (12) months;
          For purposes of this subparagraph (iv) each installment severance
payment to Executive under this subparagraph (iv) shall be treated as a separate
payment (within the meaning of Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”)).



--------------------------------------------------------------------------------



          Provided, anything herein to the contrary notwithstanding, if on the
date of termination Executive is a “specified employee” of the Company (as
defined in Treasury Regulation Section 1.409A-1(i)), to the extent that such
severance payments (and any other payments and benefits provided in Section 8)
constitute a “deferral of compensation” under a “nonqualified deferred
compensation plan” under Section 409A and Treasury Regulation Section 1.409A-1,
the following provisions shall apply (“Safe Harbor and Postponement”):
          (1) If such payments and benefits are payable on account of
Executive’s “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(n)), Executive shall receive such amount of his
severance payments during the six (6)-month period immediately following the
date of termination as equals the lesser of: (x) such severance payment amount
due Executive under Section 8 during such six (6)-month period or (y) two
(2) multiplied by the compensation limit in effect under Section 401(a)(17) of
the Code, for the calendar year in which the date of termination occurs and as
otherwise provided under Treasury Regulation Section 1.409A-1(b)(9)(iii) and
shall be entitled to such of his benefits as satisfy the exception under
Treasury Regulation Section 1.409A-1(b)(9)(v) (“Limitation Amount”).
          (2) To the extent that, upon such “involuntary separation from
service,” the amount of payments and benefits that would have been payable to
Executive under Section 8 during the six (6)-month period following the last day
of his employment exceeds the Limitation Amount, such excess shall be paid on
the first regular semi-monthly payroll date following the expiration of such six
(6)-month period.
          (3) If the Company reasonably determines that such employment
termination is not such an “involuntary separation from service,” all such
payments and benefits that would have been payable to the Executive under
Section 8 during the six (6)-month period immediately following the date of
termination, but for such determination, shall be paid on the first regular
semi-monthly payroll date immediately following the expiration of such six
(6)-month period following the date of termination.
          (4) Any payments under this Section 8(c) that are postponed pursuant
to the Safe Harbor and Postponement shall accrue interest at an annual rate
(compounded monthly) equal to the short-term applicable federal rate (as in
effect under Section 1274(d) of the Code on the last day of the Executive’s
employment) plus 100 basis points, which interest shall be paid on the first
regular semi-monthly payroll date immediately following the expiration of the
six (6)-month period following the date of termination.
          (v) Subject to Executive’s continued co-payment of premiums, continued
participation for twelve (12) months in the Company’s medical benefits plan
which covers Executive (and his eligible dependents) upon the same terms and
conditions (except for the requirement of Executive’s continued employment) in
effect for active employees of the Company. In the event Executive obtains other
employment that offers substantially similar or more favorable medical benefits,
such continuation of coverage by the Company under this subsection shall
immediately cease. The continuation of health benefits under this subsection
shall reduce the period of coverage and count against Executive’s right to
healthcare continuation benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”); and
          (vi) All of Executive’s unvested options and long-term incentive
awards granted to Executive through the date of termination shall vest or be
forfeited, and any such vested awards granted as stock options shall be
exercisable, in accordance with the terms and conditions set forth in such
awards, provided that Executive’s vested options shall continue to be
exercisable until the earlier of (x) one year after the date of termination and
(y) the expiration of the original scheduled term of such options.
     9. CONDITIONS. Any payments or benefits made or provided to Executive
pursuant to any subsection of Section 8 (provided, in the case of Section 8(d),
only if Executive’s employment then terminates), or Section 10(c) and
Section 10(d), other than Accrued Obligations, are subject to Executive’s:
          (a) compliance with the provisions of Section 11 hereof;
          (b) delivery to the Company of an executed Agreement and General
Release (the “General Release”), which shall be substantially in the form
attached hereto as Exhibit A within twenty-one (21) days after presentation
thereof by the Company to Executive; and
          (c) delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans.
Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Obligations)
shall not be payable until after the expiration of any statutory revocation
period applicable to the General Release without Executive having revoked such
General Release which must occur by the 53rd day after the Executive’s
termination of employment (the “Release Condition”), and, subject to the
provisions of Section 20 hereof, any such amounts shall commence on the later of
the applicable due date or five (5) business days after the Release Condition is
satisfied, provided that, if the 60-day period following termination of
employment spans two calendar years, then any payments and benefits subject to
Section 409A shall commence on the later of the applicable due date or on a date
during that portion of such 60-day period occurring in the calendar year
following the year of termination of employment (subject to further delay if
required under Section 20), provided that



--------------------------------------------------------------------------------



the Release Condition is satisfied. Notwithstanding, Executive shall be entitled
to any Accrued Obligations, payable without regard for the conditions of this
Section 9.
     10. CHANGE IN CONTROL
          (a) CHANGE IN CONTROL. A “Change in Control” of the Company shall be
deemed to have occurred if any of the events set forth in any one of the
following subparagraphs shall occur:
          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (1) and (2) of subsection (c) of this definition; or
          (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
          (iii) consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (2) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
          (iv) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (b)   Intentionally Omitted.
          (c) QUALIFYING TERMINATION. If, prior to Executive’s attainment of age
65, Executive’s employment is involuntarily terminated by the Company without
Cause (and other than due to his Disability) or is voluntarily terminated by
Executive for Good Reason, in either case only during the period commencing 90
days prior to the occurrence of a Change in Control of the Company and ending on
the second anniversary of date of the Change in Control (“Protection Period”),
then the Company shall pay or provide Executive with:
          (i) Executive’s Accrued Obligations, payable in accordance with
Section 8(a)(i);
          (ii) Any unpaid bonus earned with respect to any fiscal year ending on
or preceding the date of termination, payable when bonuses are paid generally to
senior executives for such year;
          (iii) A Pro-Rated Bonus;
          (iv) A lump sum severance payment in the aggregate amount equal to the
product of (A) the sum of (1) Executive’s then Base Salary plus (2) his annual
target bonus multiplied by (B) one and one half (1.5), to be paid within ten
(10) business days after Executive’s termination from employment; provided,
unless the Change of Control occurring on or preceding such termination also
meets the requirements of Section 409A(a)(2)(A)(v) and Treasury
Regulation Section 1.409A-3(i)(5) (or any successor provision) thereunder (a
“409A Change in Control”), the amount payable to Executive under this
subparagraph (iv) shall be paid to Executive in equal semi-monthly payroll
installments over a period of eighteen (18) months, not in a lump sum, to the
extent necessary to avoid the application of Section 409A(a)(1)(A) and (B);



--------------------------------------------------------------------------------



          (v) Subject to Executive’s continued co-payment of premiums, continued
participation for eighteen (18) months in the Company’s medical benefits plan
which covers Executive (and his eligible dependents) upon the same terms and
conditions (except for the requirements of Executive’s continued employment) in
effect for active employees of the Company. In the event Executive obtains other
employment that offers substantially similar or more favorable medical benefits,
such continuation of coverage by the Company under this subsection shall
immediately cease. The continuation of health benefits under this subsection
shall reduce the period of coverage and count against Executive’s right to
healthcare continuation benefits under COBRA; and
          (vi) All of Executive’s unvested options and long-term incentive
awards granted to Executive through the date of termination shall vest and all
Executive's options shall continue to be exercisable until the earlier of (x)
one year after the date of termination and (y) the expiration of the original
scheduled term of such options. In addition, if this Section 10(c) applies, any
limitation on the acceleration of the vesting of options (that would otherwise
be applicable pursuant to Section 7.4 of Rexnord Corporation 2012 Performance
Incentive Plan or otherwise) to reduce or eliminate the effects of Section 280G
and/or Section 4999 of the Code, shall not be implemented unless the after-tax
amount Executive receives would be increased (as compared to the after-tax
amount Executive would receive in the absence of such limitation on acceleration
of vesting), and in such event such limitation on acceleration of vesting shall
be implemented to the minimum extent necessary to maximize the Executive's
after-tax amount, provided that Executive shall determine the order in which
such limitation on acceleration of vesting is applied or, solely if required to
comply with Section 409A of the Code, the option acceleration limitation shall
be applied in the reverse order of scheduled vesting dates (i.e., the option
tranche that would have vested first in the absence of a Change in Control will
be the last tranche to have its acceleration limited).
          Provided, to the extent applicable under Section 409A as a “deferral
of compensation,” and not as a “short-term deferral” under Treasury
Regulation Section 1.409A-1(b)(4), the payments and benefits payable to
Executive under this Section 10(c) shall be subject to the Safe Harbor and
Postponement provided at Section 8(c)(iv).
For the avoidance of doubt, the provisions of this Section 10(c) shall not apply
unless a Change in Control actually occurs. In the event of a termination of
employment during the 90 days prior to the occurrence of a Change in Control,
(x) the payment under Section 10(c)(iv) shall be payable (or commence to be
payable, as applicable) within ten days following the Change in Control (not
termination of employment), and (y) the acceleration of vesting of Executive’s
unvested options and long-term incentive awards shall not occur until the
occurrence of the Change in Control (and if such options and awards would
otherwise be forfeited during such 90 day period in the absence of a Change in
Control, such awards shall remain outstanding for up to 90 days solely for the
purpose of determining whether Executive becomes entitled to vest in such awards
pursuant to Section 10(c)(vi) but otherwise shall not be payable or exercisable
following the date on which they would have otherwise been forfeited (unless the
Change in Control subsequently occurs during such 90-day period)).          
     11. EXECUTIVE COVENANTS.
          (a) CONFIDENTIALITY. Executive agrees that Executive shall not,
commencing on the date hereof and at all times thereafter, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of Executive’s employment and for the benefit
of the Company, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by Executive during
Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to
Executive; (ii) becomes known to the public subsequent to disclosure to
Executive through no wrongful act of Executive or any representative of
Executive; or (iii) Executive is required to disclose by applicable law,
regulation or legal process (provided that Executive provides the Company with
prior notice of the contemplated disclosure and reasonably cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (i) and (ii) of the
preceding sentence, Executive’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.
          (b) NONSOLICITATION. Commencing on the date hereof, and continuing
during Executive’s employment with the Company and for the twelve (12) month
period following termination of Executive’s employment for any reason (an
eighteen (18) month post-employment period in the event of a termination of
Executive’s employment for any reason at any time during a Protection Period)
(“Restricted Period”), Executive agrees that Executive shall not, without the
prior written consent of the Company, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity: (i) solicit,
recruit or employ (whether as an employee, officer, director, agent, consultant
or independent contractor) any person who was or is at any time during the six
(6) months preceding Executive’s termination of employment an employee,
representative, officer or director of the Company; (ii) take any action to
encourage or induce any employee, representative, officer or director of the
Company to cease their relationship with the Company for any reason; or
(iii) knowingly solicit, aid or induce any customer of the Company or any of its
subsidiaries or affiliates to purchase goods or services then sold by the
Company or any of its subsidiaries or affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer.
          (c) NONCOMPETITION. Executive acknowledges that Executive performs
services of a unique nature for the Company that are irreplaceable, and that
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Restricted Period,
Executive agrees that Executive shall not, directly or indirectly, own, manage,



--------------------------------------------------------------------------------



operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the same type as any business in which the
Company or any of its subsidiaries or affiliates is engaged on the date of
termination or in which they have proposed, on or prior to such date, to be
engaged in on or after such date at any time during the twelve (12)-month period
ending with the date of termination, in any locale of any country in which the
Company conducts business. This Section 11(c) shall not prevent Executive from
owning not more than two percent (2%) of the total shares of all classes of
stock outstanding of any publicly held entity engaged in such business.
          (d) NONDISPARAGEMENT. Each of Executive and the Company (for purposes
hereof, “the Company” shall mean only (i) the Company by press release or other
formally released announcement and (ii) the executive officers and directors
thereof and not any other employees) agrees not to make any public statements
that disparage the other party, or in the case of the Company, its respective
affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 11(d). Executive’s provision shall also not cover normal
competitive statements which do not cite Executive’s employment by the Company.
 
          (e) RETURN OF COMPANY PROPERTY AND RECORDS. Executive agrees that upon
termination of Executive’s employment, for any cause whatsoever, Executive will
surrender to the Company in good condition (reasonable wear and tear excepted)
all property and equipment belonging to the Company and all records kept by
Executive containing the names, addresses or any other information with regard
to customers or customer contacts of the Company, or concerning any proprietary
or confidential information of the Company or any operational, financial or
other documents given to Executive during Executive’s employment with the
Company.
          (f) COOPERATION. Executive agrees that, following termination of
Executive’s employment for any reason, Executive shall upon reasonable advance
notice, and to the extent it does not interfere with previously scheduled travel
plans and does not unreasonably interfere with other business activities or
employment obligations, assist and cooperate with the Company with regard to any
matter or project in which Executive was involved during Executive’s employment,
including any litigation. The Company shall compensate Executive for reasonable
expenses incurred in connection with such cooperation and assistance.
          (g) ASSIGNMENT OF INVENTIONS. Executive will promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by Executive, or under which Executive acquires the right to grant
licenses or to become licensed, alone or jointly with others, which have arisen
or jointly with others, which have arisen or may arise out of Executive’s
employment, or relate to any matters pertaining to, or useful in connection
therewith, the business or affairs of the Company or any of its subsidiaries.
Included herein as if developed during the employment period is any specialized
equipment and software developed for use in the business of the Company. All of
Executive’s right, title and interest in, to, and under all such Inventions,
licenses, and right to grant licenses shall be the sole property of the Company.
Any such Inventions disclosed to anyone by Executive within one (1) year after
the termination of employment for any cause whatsoever shall be deemed to have
been made or conceived by Executive during the Term. As to all such Inventions,
Executive will, upon request of the Company execute all documents which the
Company deems necessary or proper to enable it to establish title to such
Inventions or other rights, and to enable it to file and prosecute applications
for letters patent of the United States and any foreign country; and do all
things (including the giving of evidence in suits and other proceedings) which
the Company deems necessary or proper to obtain, maintain, or assert patents for
any and all such Inventions or to assert its rights in any Inventions not
patented.
          (h) EQUITABLE RELIEF AND OTHER REMEDIES. The parties acknowledge and
agree that the other party’s remedies at law for a breach or threatened breach
of any of the provisions of this Section 11 would be inadequate and, in
recognition of this fact, the parties agree that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the other party,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.
 
          (i) REFORMATION. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 11 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.
          (j) SURVIVAL OF PROVISIONS. The obligations of Executive set forth in
this Section 11 shall survive the termination of Executive’s employment by the
Company and the termination or expiration of this Agreement and shall be fully
enforceable thereafter.
     12. NO ASSIGNMENTS.
          (a) This Agreement is personal to each of the parties hereto. Except
as provided in Section 12(b) below, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto.



--------------------------------------------------------------------------------



          (b) The Company shall assign this Agreement to any successor to all or
substantially all of the business or assets of the Company provided that the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to Executive.
     13. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:
At the address shown on the records of the Company
If to the Company:
Rexnord Corporation
4701 West Greenfield Avenue
Milwaukee, WI 53214
Attn: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, long-term incentive or other equity award agreement),
plan, program, policy or practice of the Company, the terms of this Agreement
shall control.
     15. SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     16. ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement, other than injunctive relief under Section 11(h) hereof or
damages for breach of Section 11, shall be settled exclusively by arbitration,
conducted before a single arbitrator in Wilmington, Delaware, administered by
the American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The single arbitrator shall be selected by the
mutual agreement of the Company and Executive, unless the parties are unable to
agree to an arbitrator, in which case, the arbitrator will be selected under the
procedures of the AAA. The arbitrator will have the authority to permit
discovery and to follow the procedures that Executive or she determines to be
appropriate. The arbitrator will have no power to award consequential (including
lost profits), punitive or exemplary damages. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Each party shall bear
its own legal fees and costs and equally divide the forum fees and cost of the
arbitrator.
     17. INDEMNIFICATION; LIABILITY INSURANCE. The Company and Executive shall
enter into the Company’s standard form of indemnification agreement governing
his conduct as an officer of the Company.
     18. AMENDMENTS; WAIVER. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     19. ENTIRE AGREEMENT; MISCELLANEOUS. This Agreement together with the
exhibit hereto, except as otherwise expressly provided in this Agreement, sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein, and supersedes in its entirety the Prior Agreement. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware without regard to its conflicts of law principles. The
descriptive headings in this Agreement are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation and of the word
“or” shall be inclusive and not exclusive.  
     



--------------------------------------------------------------------------------



20. CODE SECTION 409A.
          (a) It is intended that any amounts payable under this Agreement and
the Company’s and Executive’s exercise of authority or discretion hereunder
shall comply with the provisions of Section 409A and the Treasury Regulations
relating thereto so as not to subject Executive to the payment of interest and
tax penalty which may be imposed under Section 409A. In furtherance of this
interest, anything to the contrary herein notwithstanding, no amounts shall be
payable to Executive before such time as such payment fully complies with the
provisions of Section 409A and, to the extent that any regulations or other
guidance issued under Section 409A after the date of this Agreement would result
in Executive being subject to payment of interest and tax penalty under
Section 409A, the parties agree to amend this Agreement in order to bring this
Agreement into compliance with Section 409A.
          (b)  With regard to any provision herein that provides for the
reimbursement of expenses or the provision of in-kind benefits, except as
permitted by Section 409A, (i) all such reimbursements shall be made within a
commercially reasonable time after presentation of appropriate documentation but
in no event later than the end of the year immediately following the year in
which Executive incurs such reimbursable expenses, (ii) no such reimbursements
or in-kind benefits will affect any other costs or expenses eligible for
reimbursement, or any other in-kind benefits to be provided, in any other year
and (iii) no such reimbursements or in-kind benefits are subject to liquidation
or exchange for another payment or benefit..
          (c) Without limiting the discretion of either the Company or the
Executive to terminate the Executive’s employment hereunder for any reason (or
no reason), solely for purposes of compliance with 409A a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h) (applying the 20% default post-separation limit
thereunder)) as an employee and, for purposes of any such provision of this
Agreement, references to a “termination” or “termination of employment” shall
mean separation from service as an employee and such payments shall thereupon be
made at or following such separation from service as an employee as provided
hereunder.
     21. FULL SETTLEMENT. Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against Executive or
others, except to the extent any amounts are due the Company or its subsidiaries
or affiliates pursuant to a judgment against Executive. In no event shall
Executive be obliged to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by Executive as a result of employment by another employer,
except as set forth in this Agreement.
     22. REPRESENTATION. Executive represents and warrants that to that
Executive is not bound by any agreement or obligation or understanding, written
or oral, that would prevent Executive from entering into this Agreement or
performing all of Executive’s obligations hereunder.
     23. WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
     24. AGREEMENT OF THE PARTIES. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto. Neither Executive nor the Company shall be entitled to any presumption
in connection with any determination made hereunder in connection with any
arbitration, judicial or administrative proceeding relating to or arising under
this Agreement.
     25. COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instruments.



--------------------------------------------------------------------------------



 
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date and year first written above.
 
 
REXNORD CORPORATION
 
 
 
By:
/S/    Todd A. Adams
Name:
Todd A. Adams
 
Title:
Chief Executive Officer
 
 
 
 
/S/    Praveen R. Jeyarajah
Praveen R. Jeyarajah
 






--------------------------------------------------------------------------------



 EXHIBIT A
GENERAL RELEASE OF ALL CLAIMS
     1. For and in consideration of the promises made in Executive Employment
Agreement (defined below), the adequacy of which is hereby acknowledged, the
undersigned (“Executive”), for himself, his heirs, administrators, legal
representatives, executors, successors, assigns, and all other persons claiming
through Executive, if any (collectively, “Releasers”), does hereby release,
waive, and forever discharge Rexnord Corporation (“Company”), the Company’s
subsidiaries, parents, affiliates, related organizations, employees, officers,
directors, attorneys, successors, and assigns (collectively, the “Releasees”)
from, and does fully waive any obligations of Releasees to Releasers for, any
and all liability, actions, charges, causes of action, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses (including
attorneys’ fees and costs) of any kind whatsoever, whether known or unknown or
contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to Executive’s employment with the
Company or any of its affiliates or the termination of Executive’s employment.
The foregoing release and discharge, waiver and covenant not to sue includes,
but is not limited to, all claims and any obligations or causes of action
arising from such claims, under common law including wrongful or retaliatory
discharge, breach of contract (including but not limited to any claims under the
Employment Agreement between the Company and Executive, dated November 9, 2012
(the “Employment Agreement”), and any claims under any stock option and
restricted stock units agreements between Executive and the Company) and any
action arising in tort including libel, slander, defamation or intentional
infliction of emotional distress, and claims under any federal, state or local
statute including Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the
Age Discrimination in Employment Act (ADEA), the Fair Labor Standards Act, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973,), or
the discrimination or employment laws of any state or municipality, or any
claims under any express or implied contract which Releasers may claim existed
with Releasees. This release and waiver does not apply to any claims or rights
that may arise after the date Executive signs this General Release. The
foregoing release does not apply to any claims of indemnification under the
Employment Agreement or a separate indemnification agreement with the Company or
rights of coverage under directors and officers liability insurance.
     2. Excluded from this release and waiver are any claims which cannot be
waived by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed any
complaint, charge, or lawsuit against the Releasees with any government agency
or any court.
     3. Executive agrees never to sue Releasees in any forum for any claim
covered by the above waiver and release language, except that Executive may
bring a claim under the ADEA to challenge this General Release or as otherwise
provided in this General Release. If  Executive violates this General Release by
suing Releasees, other than under the ADEA or as otherwise set forth in
Section 1 hereof, Executive shall be liable to the Company for its reasonable
attorneys’ fees and other litigation costs incurred in defending against such a
suit. Nothing in this General Release is intended to reflect any party’s belief
that Executive’s waiver of claims under ADEA is invalid or unenforceable, it
being the interest of the parties that such claims are waived.
     4. Executive acknowledges, agrees and affirms that he is subject to certain
post-employment covenants pursuant to Section 11 of the Employment Agreement,
which covenants survive the termination of his employment and the execution of
this General Release.
     5. Executive acknowledges and recites that:
          (a) Executive has executed this General Release knowingly and
voluntarily;
          (b) Executive has read and understands this General Release in its
entirety;
          (c) Executive has been advised and directed orally and in writing (and
this subparagraph (c) constitutes such written direction) to seek legal counsel
and any other advice he wishes with respect to the terms of this General Release
before executing it;
          (d) Executive’s execution of this General Release has not been coerced
by any employee or agent of the Company; and
          (e) Executive has been offered twenty-one (21) calendar days after
receipt of this General Release to consider its terms before executing it.
     6. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Delaware, except for the application of
pre-emptive Federal law.
     7. Executive shall have seven (7) days from the date hereof to revoke this
General Release by providing written notice of the revocation to the Company, as
provided in Section 13 of the Employment Agreement, upon which revocation this
General Release shall be unenforceable and null and void and in the absence of
such revocation this General Release shall be binding and irrevocable by
Executive.



--------------------------------------------------------------------------------



     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.


 
 
 
 
Date: ____________ , 20____
 
EXECUTIVE:
 
 
 
 
 
 
 


 
 
Praveen R. Jeyarajah
 




